       Case 1:20-cv-00658-NONE-SAB Document 34 Filed 10/05/20 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   LATWAHN MCELROY,                                )   No.: 1:20-cv-00658-NONE-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                           RECOMMENDATIONS, AND DENYING
                                                     )   PLAINTIFF’S MOTION FOR TEMPORARY
14                                                   )   RESTRAINING ORDER
     GOMEZ, et al.,
                                                     )
15                                                   )   (Doc. Nos. 15, 17)
                    Defendants.                      )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Latwahn McElroy is proceeding pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge
20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On June 22, 2020, the assigned magistrate judge issued findings and recommendations
22   recommending that plaintiff’s motion for a temporary restraining order be denied. (Doc. No. 17.) The
23   findings and recommendations were served on plaintiff and contained notice that objections were to be
24   filed within fourteen days. (Id.) Plaintiff did not file objections and the time to do so has now passed.
25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a de
26   novo review of this case. Having carefully reviewed the entire file, the court finds the findings and
27   recommendations to be supported by the record and by proper analysis.
28   ///
                                                         1
      Case 1:20-cv-00658-NONE-SAB Document 34 Filed 10/05/20 Page 2 of 2



1         Accordingly:

2         1.    The findings and recommendations filed on June 22, 2020, are adopted in full; and

3         2.    Plaintiff’s motion for a temporary restraining order, filed on June 18, 2020 (Doc. No.

4               15), is denied.

5
     IT IS SO ORDERED.
6
7
       Dated:   October 2, 2020
                                                   UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
